Citation Nr: 1647211	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Army from April 1966 until March 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2013, the Veteran testified at a hearing before a Decision Review Office (DRO).  A transcript of that proceeding has been associated with the electronic claims folder.  [Previously, in his April 2013 substantive appeal, the Veteran requested a hearing by live videoconference before a Member of the Board.  In an April 2014  statement, the Veteran's representative indicated that the Veteran no longer desired a Board hearing.  Thus, the Veteran's hearing request is deemed withdrawn. 

FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss disability had its onset during his period of active service and is etiologically related to his in-service exposure to hazardous noise levels.

2.  The Veteran's currently diagnosed tinnitus had its onset during the Veteran's period of active service and is etiologically related to his in-service exposure to hazardous noise levels.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In light of the favorable decision to grant the service connection claims on appeal, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Laws And Regulations-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2015). Also, for chronic diseases listed at 38 C.F.R. § 3.309(a) (2015), an alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Regarding lay testimony, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he asserts had their onset during active service due to exposure to hazardous noise.  Specifically, he reported that during service he was exposed to noise from grenades, fixed charges, M14 fire, and other small arms fire.  His DD 214 shows that his military occupation specialty was that of light weapon infantry.  Thus, in-service hazardous noise exposure is established.

Upon entrance into service in December 1965, audiometric testing results converted from ASA units to ISO units showed the Veteran's hearing acuity was as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
10
0
0
5
10
Left Ear
40
45
15
15
10

In the accompanying report of medical history, the Veteran reported a history of "running ears," and the examiner noted that the running ears were cleared and that there were no tympanic membrane perforations.  There was no specific notation of hearing loss other than the reported decibel levels.

At November 1968 service separation, audiometric testing results showed:

Hertz
500
1000
2000
3000
4000
Right Ear
5
0
0
X
10
Left Ear
0
0
0
X
10

The Veteran submitted a December 2012 tinnitus questionnaire in which he reported experiencing constant, bilateral tinnitus that had its onset in April 1966.  
The Veteran was afforded a VA audiology evaluation in February 2013.  During the evaluation, the Veteran reported that during service he was exposed to hazardous noise from .45 caliber pistols, 4.2 mortars, machine guns, M-14 rifles, and grenade launchers.  The Veteran also reported having recurrent tinnitus since 1966.  The Veteran did not report any post-service exposure to hazardous noise.  The examiner noted that, upon entrance into service, audiometric testing results had shown normal right ear hearing from 500 to 4000 Hertz, mild left ear hearing loss from 500 to 1000 Hertz, and normal left ear hearing from 2000 to 4000 Hertz.

Audiometric testing results in February 2013 showed:

Hertz
500
1000
2000
3000
4000
Right Ear
5
5
15
60
75
Left Ear
30
20
25
60
80

Speech discrimination score was 94 percent for the right ear and 96 percent for the left ear.  The audiologist diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss was likely unrelated to service, as the Veteran's hearing was normal upon separation and as there had not been an in-service threshold shift of more than 10 decibels.  With regard to tinnitus, the examiner opined that there was a strong relation between hearing loss, tinnitus, and noise exposure and that, because the Veteran's hearing was normal upon separation, it was unlikely that tinnitus was due to military noise exposure.  

In an addendum, the examiner wrote that the Veteran had bilateral hearing loss that preexisted service, and was not aggravated beyond its normal progression by service.  In support of that opinion, the audiologist cited to her clinical expertise. 

At the August 2013 VA DRO hearing, the Veteran reported that prior to service he did not have any symptoms of hearing loss or tinnitus.  He reported that he first experienced tinnitus in basic training, but "just got used to it" and did not seek treatment.  The Veteran also reported having his hearing tested around the time he went to college, shortly after separation from service, and being told that he had hearing loss.  He indicated that he no longer had those records.  With regard to the "running ears" noted upon entrance, the Veteran clarified that as a child he would get frequent ear infections but that they did not result in symptoms of hearing loss.

The Veteran submitted a September 2013 private audiology report noting that the Veteran was exposed to hazardous military noise levels in service and did not use hearing protection, and that the Veteran used hearing protection in his civilian job following service. 

The 2013 VA opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus is inadequate for adjudication purposes as the examiner does not appear to have considered the Veteran's reports of in-service hearing loss and tinnitus due to exposure to hazardous noise, or the Veteran's testimony that he continued to experience hearing loss and tinnitus since separation from service.  Further, the Veteran's hearing was not tested at 3000 Hertz upon separation.  Therefore, the examiner's conclusion that the Veteran's hearing was normal upon separation is based on incomplete facts.  With regard to hearing loss pre-existing service, the examiner failed to provide an adequate rationale and the Board places no weight on that conclusion.  In addition, the Veteran specifically denied symptoms of hearing loss prior to service, and these statements do not appear to have been considered by the examiner.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection for bilateral hearing loss and tinnitus.  

Based on the foregoing, the evidence demonstrates that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  First, the Veteran has current diagnoses of bilateral sensorineural hearing loss for VA purposes and tinnitus.  38 C.F.R. § 3.385 (2015).  Second, the evidence demonstrates that the Veteran was exposed to hazardous noise levels in service.  Thus, there is evidence of in-service incurrence of exposure to hazardous military noise.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Third, the Veteran has competently and credibly testified that he first experienced hearing loss and tinnitus in service and that such symptomatology has continued thereafter.  The Veteran also competently reported being diagnosed with bilateral hearing loss shortly after separation from service.  The Veteran's testimony is sufficient to establish a nexus between his period of active service and his currently diagnosed bilateral hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The VA medical opinion of record is inadequate, as it failed to consider all pertinent facts or provide a complete and thorough rationale to support the conclusions reached.  Accordingly, the preponderance of the evidence demonstrates that the criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


